Citation Nr: 1023139	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for depressive 
disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for 
chondromalacia patella of the right knee, currently rated as 
10 percent disabling.  

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and V. B. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Philadelphia, Pennsylvania.  

In the October 2004 rating determination, the RO denied 
evaluations in excess of 10 percent for chondromalacia of the 
right and left knees.  The RO also denied service connection 
for a back disorder and entitlement to VA compensation under 
38 U.S.C.A. § 1151 for a back disorder.  

In November 2004, the Veteran filed a notice of disagreement 
with all four denials.  The RO did not issue a statement of 
the case in response to the November 2004 notice of 
disagreement.  

In the May 2006 rating determination, the RO again denied 
evaluations in excess of 10 percent for chondromalacia of the 
left and right knees and an evaluation in excess of 30 
percent for a depressive disorder.  The RO also denied 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran filed a notice of 
disagreement with these four issues and a statement of the 
case was issued.  The Veteran filed a substantive appeal with 
regard to these issues in January 2007.  


Thereafter, the Roanoke, Virginia, RO took over jurisdiction 
of the case.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in April 2009.  A transcript of the hearing 
is of record.  In a written statement in support of claim 
dated on the same day as the April 2009 hearing, the Veteran 
withdrew his claim for a TDIU and for compensation under 
38 U.S.C.A. § 1151 for a back disorder.  

With regard to the issues of increased evaluations for right 
and left knee chondromalacia, the Board finds that these 
issues have been pending since the November 2004 rating 
determination.  With regard to the issue of service 
connection for a back disorder, the Board notes that the 
Veteran filed a notice of disagreement with the November 2004 
rating determination.  As such, as discussed below, a 
statement of the case must be issued with regard to this 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

As it relates to the issue of an increased evaluation for 
depression, the Board notes that at the time of the April 
2009 hearing, the Veteran was noted to have to have things 
repeated to him four or five times because he was in a daze.  
It was indicated that it took the Veteran about four or five 
times to understand the question.  It was also reported that 
the Veteran had been becoming irate and would yell.  At the 
time of the November 2008 VA examination, the Veteran was 
reported to only have mild memory loss.  His behavior was 
also noted to be appropriate at that time.  Based upon the 
testimony received at the April 2009 hearing, there appears 
to have been a worsening of the Veteran's psychiatric 
problems subsequent to the last VA examination.

As it relates to the issues of increased evaluations for the 
Veteran's left and right knees, the Board notes that at the 
time of his April 2009 hearing, the Veteran stated that he 
was stumbling and falling as a result of his knee problems 
and that he had hurt his shoulder during a fall.  He also 
noted that he had hurt his back when his knee gave way.  The 
Veteran's fiancée indicated that he wore his knee braces at 
all times.  The Veteran stated that he used a cane when not 
wearing one of the braces.  The Veteran's fiancée reported 
that his knee/back constantly popped.  The Veteran testified 
that he used the cane as a result of his knee problems.  The 
Veteran's representative stated that based upon the 
stumbling, the pain, and the use of a cane that the Veteran's 
condition probably met the criteria for a 30 percent 
disability evaluation.  At the time of a September 2008 VA 
examination, the examiner found no instability of the knees.  
Based upon the testimony received at the April 2009 hearing, 
there appears to have been a worsening of the knee conditions 
subsequent to the last VA examination.  

The Veteran's representative, in his April 2010 written 
argument, requested that the Veteran be afforded additional 
VA examinations to determine the current severity of his 
service-connected knee disorders and his depressive disorder.

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  
Additional VA examinations to determine the extent of any 
current bilateral knee disorder and any current psychiatric 
disorder are warranted.

As this matter is in remand status any VA outpatient 
treatment records for the time period from April 2009 to the 
present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Hampton 
VAMC from April 2009 to the present.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left and right knee disorders.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
tests and studies, including X-rays, 
should be performed and all findings must 
be reported in detail. 

The examiner should report the ranges of 
knee motion in degrees.  The examiner 
should also report whether the right and 
left knee disabilities are manifested by 
weakened movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.

The examiner should also report whether 
there is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms, to include whether it 
is slight, moderate, or severe.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his depressive disorder.  If 
there are other psychiatric disorders 
found, in addition to the depressive 
disorder, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected depressive disorder.  

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues of 
increased evaluations for depressive 
disorder, chondromalacia patella of the 
left knee, and chondromalacia patella of 
the right knee.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  

6.  Issue a statement of the case on the 
issue of entitlement to service 
connection for a back disorder.  The 
issue should be certified to the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


